Order filed July 15, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00958-CR
                                  ____________

                MICHAEL PATRICK ANDERSON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1634095


                                       ORDER

      Appellant is represented by retained counsel, R. Scott Shearer. Appellant’s
brief was originally due September 17, 2020. The last extension granted to file
appellant’s brief was until July 8, 2021. As of this date, the brief has not been filed.

      We order Scott R. Shearer to file a brief with the clerk of this court on or
before August 12, 2021. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions or other appropriate relief.



                                   PER CURIAM




Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.